DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-3 and 7-9) in the reply filed on 10/18/2021 is acknowledged.
Claim Rejections - 35 USC § 112
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over TSUJI et al. (U.S. Publication No. 2016/0002461, hereinafter TSUJI).
Regarding claim 1-3, TSUJI teaches a composition comprising cellulose and a dispersant comprising a resin which produces a resin composite composition (Abstract; [0020, 0050-0053, 0135, and 0282]). The composition prevents the formation of cellulose aggregation in a resin and improving insufficient strength at the interface between cellulose fibers and a resin [0012]. In the composition, the cellulose is preferably a cellulose nanofiber or a cellulose nanocrystal that is coated with a dispersant [0134]. Examples of plant fibers used as a raw material of cellulose (or cellulose fibers) include pulp obtained from a natural plant fiber raw material, such as wood, bamboo, hemp, jute, kenaf, cotton, beat, agricultural waste, and cloth; and regenerated cellulose fibers such as rayon and cellophane; kraft pulp, wood flour, and etc. [0147-0155]. The amount of cellulose is 100 parts by mass [0274-0276] and the amount of resin is 100 parts by mass [00296-0298].
The resin component includes thermoplastic resin including olefin-based resin [0285]. Examples of olefin-based resins include polyethylene based resin, polypropylene based resins, vinyl chloride resins, styrene resins. (meth)acrylic resins, and vinyl ether resins [0288 and 0289]. The olefin-based resin is 
However, TSUJI does not explicitly teach wherein an area of aggregates of the cellulose fibers is less than 20,000 µm2. 
Given TSUJI teaches a method for producing a resin composite composition, the method comprising the step of (1) mixing cellulose, a resin, and a dispersant to obtain a resin composite composition [0344-0347]. In one embodiment (Method 7), the pulp, PE (polyethylene), a dispersant, and water were kneaded at a low temperature. The resulting product was mixed with a resin and melt-kneaded at a fiber percentage of 10% ([0344-0347 and 0440]). Furthermore, the goal of the composition is to prevent the formation of cellulose aggregation in a resin and improving insufficient strength at the interface between cellulose fibers and a resin [0012]. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to reasonably expect the mixture of resin and cellulose fibers would intrinsically possess the cellulose fibers having an area of aggregates is less than 20,000 µm2
Regarding claims 7 and 8, TSUJI teaches the resin composite compositions forms resin molding materials including interior materials, exterior materials, and structural materials of automobiles, electric trains, marine vessels, and airplanes [0380-0389 and 0466-0467]. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over TSUJI et al. (U.S. Publication No. 2016/0002461, hereinafter TSUJI) as evidenced by Automotive Plastics. 
Regarding claim 9, TSUJI substantially teaches the present invention, see paragraphs 8-10 above. More specifically, TSUJI teaches the resin composite compositions forms resin molding materials including interior materials, exterior materials, and structural materials of automobiles [0380-0389 and 0466-0467]. 
However, TSUJI does not specifically teach interior decoration parts including door trim board, pillar, instrumental panel, console, rocker panel, armrest, door inner panel, spare tire cover or doorknob; exterior decoration parts including bumper, spoiler, fender, side step, or door outer panel; other parts of the include air take duct, coolant reserve tank, radiator reserve tank, window cleaning solution tank, fender liner, or fan; or integral forming components including front end panel. 
It is well-known exterior materials of automobiles includes bumpers and spoilers, fender, side step, or door outer panel and structural materials of automobiles include air intake duct, coolant reserve tank, radiator reserve tank, window cleaning solution tank, fender liner, or fan. As evidenced by Automotive Plastics, car interior parts include instrument panels and door panels. 
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP 2009167250A (SUZUKI). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738. The examiner can normally be reached M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Sui Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVE V. HALL
Primary Examiner
Art Unit 1763



/DEVE V HALL/Primary Examiner, Art Unit 1763